United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1234
                        ___________________________

      American Farm Bureau Federation; National Pork Producers Council,

                     lllllllllllllllllllll Plaintiffs - Appellants,

                                          v.

U.S. Environmental Protection Agency; Gina McCarthy, Administrator of the U.S.
                      Environmental Protection Agency,

                     lllllllllllllllllllll Defendants - Appellees,

    Food & Water Watch; Environmental Integrity Project; Iowa Citizens for
                        Community Improvement,

               lllllllllllllllllllllIntervenor Defendants - Appellees,

                             ------------------------------

   National Federation of Independent Business Small Business Legal Center,

                lllllllllllllllllllllAmicus on Behalf of Appellant(s).
                                      ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                           Submitted: October 22, 2015
                            Filed: September 9, 2016
                                 ____________
Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ____________

COLLOTON, Circuit Judge.

       The American Farm Bureau Federation and the National Pork Producers
Council appeal the district court’s ruling that they lack Article III standing to bring
a “reverse” Freedom of Information Act (“FOIA”) suit, see 5 U.S.C. §§ 552,
706(2)(A), challenging the Environmental Protection Agency’s disclosure of certain
information about concentrated animal feeding operations. The associations contend
that this disclosure is an unlawful release of their members’ personal information.
Assuming, for purposes of standing analysis, that their claim would be successful on
the merits, the associations have established a concrete and particularized injury in
fact traceable to the EPA’s action and redressable by judicial relief. We therefore
conclude the district court erred in dismissing this case for lack of standing. We
further determine that the EPA abused its discretion in deciding that the information
at issue was not exempt from mandatory disclosure under Exemption 6 of FOIA. Id.
§ 552(b)(6). Accordingly, we reverse and remand for the district court to consider the
associations’ request for injunctive relief.

                                          I.

      The Clean Water Act prohibits the discharge of pollutants into waters of the
United States, except as authorized under the Act. 33 U.S.C. §§ 1311(a), 1342,
1362(7), (12), (16). The Act regulates numerous sources of potential water pollution,
including concentrated animal feeding operations (“CAFOs”). Id. § 1362(14). A
CAFO is any area where a certain number of animals are “stabled or confined and fed
or maintained for a total of 45 days or more in any 12-month period” and where
“[c]rops, vegetation, forage growth, or post-harvest residues are not sustained in the
normal growing season.” 40 C.F.R. § 122.23(b)(1), (2), (4), (6). A CAFO may not


                                         -2-
discharge pollutants into the waters of the United States unless it obtains a National
Pollutant Discharge Elimination System permit from the EPA or an authorized state
agency. See 33 U.S.C. §§ 1311(a), (e), 1342, 1362(14); 40 C.F.R. § 122.23(d), (f).

      A person seeking a system permit for a CAFO from either the EPA or an
authorized state agency goes through the same application process. 40 C.F.R.
§§ 122.21(i), 123.25(a)(4). An applicant submits an array of information, including
the name of the owner or operator of the facility, the facility location and mailing
address, a topographic map of the geographic area where the feeding operation is
located, and the estimated amounts of manure, litter, and process wastewater
generated per year. Id. § 122.21(i); see id. § 122.23(d). The Act requires that permit
applications and issued permits must be available to the public. 33 U.S.C.
§ 1342(b)(3), (j).

      In 2008, the Government Accountability Office issued a report stating that the
EPA’s information about CAFOs that received system permits from authorized state
agencies was inconsistent and inaccurate. This report recommended that the agency
compile a national inventory of CAFOs with system permits. U.S. Gov’t
Accountability Office, GAO-08-944, Concentrated Animal Feeding Operations:
EPA Needs More Information and a Clearly Defined Strategy to Protect Air and
Water Quality from Pollutants of Concern, at 48 (2008). At that time, a CAFO was
required to obtain a system permit only if the operation actually discharged pollutants.
The EPA expanded its system-permit requirement to include any CAFO that was
designed, constructed, operated, and maintained in a manner that the CAFO would
discharge, but the Fifth Circuit vacated the revised regulations as exceeding the
agency’s statutory authority. Nat’l Pork Producers Council v. EPA, 635 F.3d 738,
746, 756 (5th Cir. 2011).

       In addition to issuing these revised regulations, the EPA agreed—as part of a
settlement agreement with environmental organizations—to propose a separate rule

                                          -3-
requiring all CAFOs to submit information to the EPA, whether or not the operations
had a system permit. The proposed rule required certain information from all
CAFOs: the contact information of the CAFO owner, the location of the operation’s
production area, and whether the operation had applied for a system permit. National
Pollutant Discharge Elimination System (NPDES) Concentrated Animal Feeding
Operation (CAFO) Reporting Rule, 76 Fed. Reg. 65,431, 65,437 (proposed Oct. 21,
2011). Comments from industry observers and States, however, suggested that much
of the information to be collected under the proposed rule was already available from
sources other than the owners. The EPA consequently withdrew its proposed
reporting rule and decided to collect the relevant information from federal, state, and
local government sources. National Pollutant Discharge Elimination System
(NPDES) Concentrated Animal Feeding Operation (CAFO) Reporting Rule, 77 Fed.
Reg. 42,679, 42,681 (July 20, 2012).

       Although the GAO had criticized the EPA’s internal data systems as
incomplete, the agency did retrieve what information was available about system
permits for CAFOs before issuing the proposed reporting rule. Much of the
information from the agency’s internal data systems is available to the public in a
different format on a public website. Enforcement and Compliance History Online,
Env’tl Protection Agency, https://echo.epa.gov/ (last visited Aug. 25, 2016). The
website’s publicly available information includes “facility names, locations, permit
information, inspections, violations, enforcement actions (completed actions only),
and penalties.”

       After withdrawing the proposed reporting rule, the EPA obtained information
about CAFOs for its national inventory from several sources. The agency has
collected information from thirty-five States: twenty-seven States provided publicly
accessible information at the EPA’s request, two States referred the agency to the
federal data systems for their CAFO information, and the agency retrieved CAFO
information from eight States’ websites (including two States that provided

                                         -4-
information at the EPA’s request). The EPA also gathered information about six
States from its regional offices. While most of the information received from the
States related to CAFOs, some States also gave the EPA information about other
facilities.

       While the agency was in the process of collecting this information, three
organizations—Earthjustice, the Pew Charitable Trusts, and the Natural Resources
Defense Council—submitted FOIA requests for the EPA’s records with information
about CAFOs. Some of the requested information included the legal name of the
owner of the CAFO and the owner’s mailing address, e-mail address, and primary
telephone number. In response, the EPA released to the requesters information
gathered from twenty-eight States and from the EPA’s data systems. The EPA did
not release information obtained from the remaining seven States, because the agency
gathered those data after the FOIA requests. After the agency notified agricultural
stakeholders, including the Farm Bureau and the Producers Council, of the release,
the stakeholders raised concerns. The EPA agreed to investigate whether it had
disclosed information that was not readily available to the public and that could
trigger privacy concerns under FOIA.

       In a letter dated April 4, 2013, the EPA informed the agricultural stakeholders
of the agency’s view that information concerning CAFOs from nineteen States did
not implicate privacy interests that made the records eligible for withholding under
Exemption 6 of FOIA. 5 U.S.C. § 552(b)(6). Exemption 6 excludes from mandatory
disclosure “personnel and medical files and similar files the disclosure of which
would constitute a clearly unwarranted invasion of personal privacy.” Id. The EPA
determined that Exemption 6 did not apply because the information from the nineteen
States was accessible on a public website or available to the public on request, and
that the release of that information thus did not implicate a substantial privacy
interest. Even assuming a privacy interest, the agency determined that the weight of
the public interest rendered any invasion of privacy not “clearly unwarranted.”

                                         -5-
       On the same day as the April 4 letter, the EPA provided an amended response
to the FOIA requesters after completing its review. The agency disclosed all
information regarding CAFOs in nineteen States. The agency did not disclose some
of the information obtained from several other States, however, because that
information pertained to facilities without system permits or facilities not subject to
federal or state mandatory permitting disclosure requirements. The EPA reasoned
that the latter subset of information—which contained individual names, phone
numbers, mailing addresses, and e-mail addresses—implicated a substantial privacy
interest that outweighed the public interest in disclosure. At the close of the response,
the EPA asked the FOIA requesters to return the agency’s initial response, and all of
the requesters acceded to the request.

       The EPA currently has information regarding CAFOs in seven additional States
that was obtained after the initial FOIA requests at issue here. The agency has not yet
released that information to the FOIA requesters. Since its amended response to the
original FOIA requests, the agency has received seven more information requests
seeking the same or similar information as the original requests; some requests also
seek the information from the seven States that had not been released previously. The
agency deferred those requests pending resolution of this litigation.

       The Farm Bureau and the Producers Council brought this “reverse” FOIA
action under the Administrative Procedure Act (“APA”), 5 U.S.C. § 706(2)(A). They
sought an order preventing the EPA from making additional disclosures of personal
information that it collects from the States and requiring the agency to recall the
personal information that it released. The Farm Bureau and the Producers Council
argued that 5 U.S.C. § 552(b)(6), known as Exemption 6 of FOIA, protected the
information from mandatory disclosure, and that the agency abused its discretion and
acted arbitrarily and capriciously or contrary to law by not withholding the
information. Several environmental organizations—Food & Water Watch,



                                          -6-
Environmental Integrity Project, and Iowa Citizens for Community
Improvement—intervened in support of disclosure of the information.

      The parties filed cross-motions for summary judgment. The district court
granted summary judgment for the EPA and the Intervenors, concluding that the Farm
Bureau and the Producers Council lacked standing under Article III of the
Constitution. The Farm Bureau and the Producers Council appeal.

                                            II.

       Article III of the Constitution limits the jurisdiction of federal courts to “Cases”
and “Controversies.” U.S. Const. art. III, § 2. “[S]tanding is an essential and
unchanging part of the case-or-controversy requirement of Article III.” Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992). A plaintiff establishes standing by
showing that he has suffered an injury in fact that is fairly traceable to the challenged
conduct of the defendant and that will likely be redressed by a favorable decision. Id.
at 560-61. “The standing inquiry is not, however, an assessment of the merits of a
plaintiff’s claim.” Red River Freethinkers v. City of Fargo, 679 F.3d 1015, 1023 (8th
Cir. 2012); see Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 591 (8th Cir. 2009).
In assessing a plaintiff’s Article III standing, we must “assume that on the merits the
plaintiffs would be successful in their claims.” Muir v. Navy Fed. Credit Union, 529
F.3d 1100, 1106 (D.C. Cir. 2008).

       Associations like the Farm Bureau and the Producers Council have standing
to bring suit on behalf of their members, provided that the “members would otherwise
have standing to sue in their own right, the interests at stake are germane to the
organization’s purpose, and neither the claim asserted nor the relief requested requires
the participation of individual members in the lawsuit.” Friends of the Earth, Inc. v.
Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181 (2000). The EPA admits that



                                           -7-
the latter two elements are satisfied; the only dispute is whether any members of the
organizations would have standing to sue in their own right.

       The district court accepted the EPA’s argument that the Farm Bureau and the
Producers Council lack standing because the personal information of their members
is already publicly available. The Farm Bureau and the Producers Council argue that
the court’s analysis conflates the requirements of standing with the merits of their
claims under the APA.

       Injury in fact means an actual or imminent invasion of a concrete and
particularized, legally protected interest. Lujan, 504 U.S. at 560. A party’s injury in
fact is distinct from its potential causes of action. Carlsen v. GameStop, Inc., No.
15-2453, 2016 WL 4363162, at *3 (8th Cir. Aug. 16, 2016); Braden, 588 F.3d at 591,
593. Accordingly, a plaintiff need not prove an unlawful action to have standing,
because “whether a statute has been violated ‘is a question that goes to the merits . . .
and not to constitutional standing.’” Muir, 529 F.3d at 1105-06 (quoting La. Energy
& Power Auth. v. FERC, 141 F.3d 364, 367 (D.C. Cir. 1998)); see Red River
Freethinkers, 679 F.3d at 1023.

       The EPA reasons that because the disputed information was publicly available
on the Internet or available for public review, further distribution of the information
could not establish any injury. That conclusion, however, assesses the merits of the
asserted privacy interest under FOIA rather than whether the associations’ members
had a legally cognizable interest in preventing the agency’s release of their personal
information. It was undisputed on the motions for summary judgment that the agency
has released or will release personal information of association members without their
consent as part of its response to the FOIA requests. That is sufficient to establish a
concrete and particularized injury in fact: the nonconsensual dissemination of
personal information. Whether the release of this information “would constitute a



                                          -8-
clearly unwarranted invasion of personal privacy,” 5 U.S.C. § 552(b)(6), is a separate
inquiry into the merits of the claim.

       The EPA also contends that the plaintiffs cannot show causation or
redressability. The agency asserts that the disputed information is already publicly
available through the States, and the court cannot prevent further distribution and use
of that information by third parties. This argument, however, rests on the agency’s
flawed understanding of the plaintiffs’ alleged injury in fact. The asserted injury is
the nonconsensual disclosure of personal information by the EPA. That injury was
caused by EPA’s disclosures and threatened disclosures, and it can be redressed by
an order requiring EPA to refrain from future disclosures and to recall information
previously disclosed.

        The Intervenors argue that the claims of the Farm Bureau and the Producers
Council are moot because the EPA has already produced the information requested,
and the information will remain in the public domain. The case is still live, however,
because EPA has proposed to disclose more information from seven States, including
Minnesota, and because EPA has the capacity to request the return of information that
it already disclosed.

        The Intervenors further contend that a dispute over the unreleased information
from seven States is not ripe for review because the EPA has not made a final
decision about whether to disclose it. See 5 U.S.C. § 704. The agency’s decision
letter of April 4, however, is a “final agency action” under § 704, because the letter
marks “the consummation of the agency’s decisionmaking process . . . from which
legal consequences will flow.” Bennett v. Spear, 520 U.S. 154, 177-78 (1997)
(internal quotations omitted). Based on its analysis in the April letter, the agency
committed to release data that it had gathered about CAFOs. The agency agreed to
delay releasing information gathered from certain States only until the conclusion of
this litigation. The agency’s decision letter is therefore is a final, reviewable action

                                          -9-
under the APA. For essentially the same reasons, the decision is ripe for review. See
Hawkes Co. v. U.S. Army Corps of Eng’rs, 782 F.3d 994, 1002 n.2 (8th Cir. 2015).

      In sum, members of the Farm Bureau and Producers Council allege that the
EPA’s disclosure of their personal information was based on a misapplication of a
FOIA exemption designed to protect personal privacy. That allegation and the
undisputed evidence of nonconsensual disclosures or impending disclosures by the
EPA suffice to establish an injury in fact that was caused by the agency and is
redressable by the court. The associations therefore have standing to challenge the
agency’s action.

                                          III.

       Although the district court ruled that the plaintiffs lacked standing to sue, the
court’s decision in substance addressed the merits of whether the EPA’s disclosure
constituted a clearly unwarranted invasion of personal privacy subject to Exemption
6 of FOIA. As the district court’s decision on that question is foreordained, there is
no point in remanding for the court to address the merits of the agency’s action on
Exemption 6. The parties have fully briefed the issue, and neither party identifies a
question of fact that must be resolved by the district court. We thus proceed to
consider whether the EPA’s decision concerning Exemption 6 was an abuse of
discretion, arbitrary and capricious, or contrary to law.

      As a general matter, FOIA requires that the government provide information
requested under FOIA to a requester. 5 U.S.C. § 552(a); see In re Dep’t of Justice,
999 F.2d 1302, 1305 (8th Cir. 1993) (en banc). The Act, however, includes nine
categories of information that are exempt from mandatory disclosure. 5 U.S.C.
§ 552(b). If requested information is exempt from mandatory disclosure, the agency
normally may still elect to disclose the information, “unless something independent



                                         -10-
of FOIA prohibits disclosure.” Campaign for Family Farms v. Glickman, 200 F.3d
1180, 1185 (8th Cir. 2000).

      Exemption 6 of FOIA states that an agency is not required to disclose
“personnel and medical files and similar files” if such disclosure “would constitute
a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). An
agency’s review under Exemption 6 involves three steps. First, the agency must
determine whether the request seeks personnel, medical, or similar files. The parties
do not dispute that the information here involves “similar files.”

      The agency must then determine whether disclosure would compromise a
“substantial” privacy interest. See Multi Ag Media LLC v. Dep’t of Agric., 515 F.3d
1224, 1228-29 (D.C. Cir. 2008); accord Cook v. Nat’l Archives & Records Admin.,
758 F.3d 168, 175-76 (2d Cir. 2014). If the agency determines that there is a
substantial privacy interest in the information, the agency must then “balance the
privacy interest of the individual against the public interest in disclosure” to
determine whether the exemption applies. Campaign for Family Farms, 200 F.3d at
1185; see Multi Ag Media, 515 F.3d at 1229-31.

       As a disclosure statute, FOIA provides only a cause of action to compel
disclosure; it does not provide a means of preventing disclosure. See 5 U.S.C.
§ 552(a)(4)(B); Chrysler Corp. v. Brown, 441 U.S. 281, 290-94 (1979). A party
aggrieved by an actual or impending disclosure, however, may bring a “reverse”
FOIA action under the APA and obtain relief if the agency’s decision to disclose the
information is “arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law.” 5 U.S.C. § 706(2)(a); see Campaign for Family Farms, 200
F.3d at 1184. A reviewing court cannot substitute its judgment for a permissible
judgment of the disclosing agency, but the agency must examine the relevant factors
and articulate a satisfactory explanation for its action. See Motor Vehicle Mfrs. Ass’n
of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

                                         -11-
       The associations dispute the agency’s conclusion that disclosure of the
information would not compromise a “substantial” privacy interest. See Cook, 758
F.3d at 175-76; accord Multi Ag Media, 515 F.3d at 1229. In this analysis, “[a]
substantial privacy interest is anything greater than a de minimis privacy interest.”
Multi Ag Media, 515 F.3d at 1229-30. While Exemption 6 speaks only of “personal
privacy,” we have never employed an “overly technical distinction between
individuals acting in a purely private capacity and those acting in an entrepreneurial
capacity.” Campaign for Family Farms, 200 F.3d at 1189; see Multi Ag Media, 515
F.3d at 1228. Rather, we construe Exemption 6 broadly “as a general exemption that
excludes ‘those kinds of files the disclosure of which might harm the individual.’”
Campaign for Family Farms, 200 F.3d at 1188-89 (quoting U.S. Dept. of State v.
Wash. Post Co., 456 U.S. 595, 599 (1982)). A CAFO owner thus may have a
substantial individual privacy interest in the disclosure of the operations’ records if
the disclosure of those files would harm the owner personally. Id.

       The information requested here includes personal information about CAFO
owners, including names, home addresses, telephone numbers, GPS coordinates of
homes, and information from which financial information could be gleaned.
Declarant David Rydberg, for example, avers that his home address is the same as
the address of his facility, that his family lives at that address, and that the global
positioning coordinates that he provided to the State of Iowa match the location of his
home. The EPA, however, has released that information over Rydberg’s objection.
The Farm Bureau and the Producers Council provide similar affidavits from several
Minnesota farmers opposed to the impending release of their personal information by
the agency.

      The disclosure of names, addresses, telephone numbers, GPS coordinates, and
financial statuses can implicate substantial privacy interests. See U.S. Dep’t of Def.
v. FLRA, 510 U.S. 487, 500 (1994); Campaign for Family Farms, 200 F.3d at 1188-
89; Multi Ag Media, 515 F.3d at 1230. In this context, the disclosure of such

                                         -12-
information would constitute a substantial invasion of privacy, because it would
facilitate unwanted contact with CAFO owners by FOIA requesters and their
associates, and even potential harassment of CAFO owners and their families. See
U.S. Dep’t of State v. Ray, 502 U.S. 164, 176 n.12 (1991); Forest Serv. Emps. for
Envtl. Ethics v. U.S. Forest Serv., 524 F.3d 1021, 1026 (9th Cir. 2008) (“The
avoidance of harassment is a cognizable privacy interest under Exemption 6.”). One
member of Food & Water Watch, for example, admits to having “participated in
aerial and ground investigations of poultry facilities” and avers that “to protect our
waterway under the Act, it is important to know the name and proper contact
information for these facilities and their owners and operators.” Declarant Rick
Grommersch of Minnesota provided details of an incident during which members of
an environmental organization entered his property and told him that they were going
to post pictures of his property online. The agency itself acknowledged in its
proposed reporting rule “that providing latitude and longitude information might raise
security or privacy concerns.” National Pollutant Discharge Elimination System
(NPDES) Concentrated Animal Feeding Operation (CAFO) Reporting Rule, 76 Fed.
Reg. at 65,438.

       The EPA’s decision letter nonetheless concluded that Exemption 6 did not
apply because the requested information was “well known or widely available within
the public domain.” The agency emphasizes that much of the disputed information
is accessible on federal or state websites or otherwise available in the public record.

       The agency’s conclusion on this point was contrary to law. “An individual’s
interest in controlling the dissemination of information regarding personal matters
does not dissolve simply because that information may be available to the public in
some form.” FLRA, 510 U.S. at 500. The EPA here is more than simply a second
source for identical, publicly available information. The agency has aggregated vast
collections of data from the majority of States—much of it obtained through state-
specific information requests—and provided it to requesters in a single response.

                                         -13-
       In United States Department of Justice v. Reporters Committee for Freedom
of the Press, 489 U.S. 749, 757 (1989), news organizations sought the release of
criminal “rap sheets” compiled by the United States Department of Justice. These rap
sheets compiled publicly-available information from local, state, and federal law
enforcement agencies into a single report of subjects’ personal information and
criminal history. Id. at 752. The Supreme Court upheld the Justice Department’s
refusal to release the rap sheets, and rejected the requesters’ argument that there was
no exemption from FOIA disclosure because the information was publicly available.
The Court noted the “vast difference” between public records that might be found
after a diligent search through various administrative files and “a computerized
summary located in a single clearinghouse of information.” Id. at 764. Reporters
Committee considered a privacy interest under Exemption 7 of FOIA rather than
Exemption 6, but the decision provides important guidance in assessing a privacy
interest under Exemption 6. See FLRA, 510 U.S. at 496 n.6.

       Like the requesters in Reporters Committee, the requesters here seek access to
“a single clearinghouse of information” compiled by a government agency. While the
advent of the Internet has made some of the information at issue here more easily
accessible than the information in Reporters Committee, CAFO owners still have a
privacy interest in preventing the mass aggregation and release of their personal
information by the government. The agency’s own extensive collection efforts and
advocacy groups’ multi-year effort to obtain the data show that the EPA has
consolidated information that would otherwise exist in considerably greater obscurity.
See Reporters Comm., 489 U.S. at 780.

       That information about a particular owner might be obtained through publicly-
available sources likewise does not preclude a substantial privacy interest. There is
an important distinction “between the mere ability to access information and the
likelihood of actual public focus on that information.” Am. Civil Liberties Union v.
U.S. Dep’t of Justice, 750 F.3d 927, 933 (D.C. Cir. 2014). Although a requester

                                         -14-
might be able to find the information he seeks on a website or in a State’s publicly
available files, the agency’s comprehensive listing of CAFOs substantially increases
the public visibility and accessibility of that information. The agency’s release of the
complete set of data on a silver platter, so to speak, eliminates the need for requesters
and others to scour different websites and to pursue public records requests to create
a comprehensive database of their own. If the information were so easily accessible,
then it is passing strange that the parties would engage in protracted and expensive
litigation to secure it through the Freedom of Information Act. See Reporters Comm.,
489 U.S. at 764. We conclude that the organizations’ members have a substantial
privacy interest in the personal information at issue.

       As to some of the disclosures, the agency concluded alternatively that even if
there were a substantial privacy interest in the number, size, and location of animal
livestock operations, that privacy interest was outweighed by the public’s interest in
disclosure. In assessing that conclusion, “the only relevant public interest” is “the
extent to which disclosure of the information sought would shed light on an agency’s
performance of its statutory duties or otherwise let citizens know what their
government is up to.” Bibles v. Or. Nat. Desert Ass’n, 519 U.S. 355, 355-56 (1997)
(per curiam) (quotations and brackets omitted). FOIA’s purpose “is not fostered by
disclosure of information about private citizens that is accumulated in various
governmental files but that reveals little or nothing about an agency’s own conduct.”
Reporters Comm., 489 U.S. at 773; see FLRA, 510 U.S. at 495-96.

       The EPA asserts that there is a public interest in disclosing the collected CAFO
information because it provides the public with information about the agency’s efforts
to implement the Clean Water Act. But the disclosure of names, addresses, phone
numbers, e-mail addresses, and GPS coordinates does not directly shed light on the
agency’s performance of its statutory duties. See 489 U.S. at 773. The EPA argues
instead that the disclosures will indirectly promote this public interest by showing
that the agency followed through on its commitment to gather CAFO information

                                          -15-
from existing sources and demonstrating that the agency is succeeding in its efforts
to create a comprehensive inventory of information about CAFOs.

       The EPA’s contention is unconvincing, because other records responsive to the
FOIA requests address those two public interests without invading personal privacy.
The EPA’s 2012 memorandum of understanding with the Association of Clean Water
Administrators details the agency’s collaborative effort with the Association to focus
on “identifying CAFOs and obtaining pertinent information about CAFOs on a state
by state basis for use” by the EPA. The memorandum explains the agency’s “plan to
take the following steps to achieve” the listed objectives, including that the EPA
would “[u]se best efforts to facilitate the collection and transfer of CAFO information
currently maintained by states” to the agency. Another internal document sets forth
an “Implementation Workplan” that outlines “specific tasks” to meet the agency’s
“action items” and establishes a time frame for collecting the CAFO data.

       The records also show that the agency followed through on its plan. An e-mail
from an EPA employee in November 2012 explained to a Florida state official that
the agency had completed forty-two telephone calls with state officials to collect
CAFO information. The e-mail attached a standard agenda used for those calls,
which included discussions about the “[a]mount and format of state permitting
records for CAFO data elements,” along with the “[e]xchange of information”
between the respective State and the EPA. There is a presumption of regularity
accorded to the EPA’s collection efforts, and the agency records described above
largely address the public interest in knowing how the agency proceeded to collect
CAFO information in the wake of the GAO report. See Ray, 502 U.S. at 179.

        The disputed spreadsheets themselves could be disclosed in redacted form and
still inform the public about the agency’s collection efforts. See id. at 174, 177-79.
If information implicating a substantial privacy interest were redacted, the
spreadsheets with columns reflecting only system permit status, city, county, and zip

                                         -16-
code would reflect the scope and comprehensiveness of the EPA’s collection efforts
without intruding on the personal privacy of CAFO owners. The marginal public
interest in disclosing personal information such as names, street addresses, phone
numbers, e-mail addresses, and GPS coordinates is de minimis. To recognize a public
interest in disclosure of private information merely to verify that it has been collected
would swallow the rule that Exemption 6 protects against clearly unwarranted
invasions of personal privacy.

       The EPA suggests that Congress, having required public disclosure of permits
and permit applications, placed a premium on citizen involvement in the regulatory
process under the Clean Water Act. Therefore, the agency argues, there must be a
public interest in releasing personal information about CAFO owners to the
requesters. The Clean Water Act, however, did not amend the public interests that
are relevant under FOIA—i.e., shedding light on an agency’s performance of its
statutory duties. That the requesters may seek to vindicate policies underlying the
Clean Water Act does not affect the FOIA analysis under Exemption 6. See FLRA,
510 U.S. at 499.

       All told, we conclude that the EPA’s disclosure of spreadsheets containing
personal information about owners of CAFOs would invade a substantial privacy
interest of the owners while furthering little in the way of public interest that is
cognizable under FOIA. Under those circumstances, disclosure “would constitute a
clearly unwarranted invasion of personal privacy,” 5 U.S.C. § 552(b)(6); see FLRA,
510 U.S. at 500-02, and it was an abuse of discretion for the agency to conclude
otherwise. Accordingly, the agency records at issue were exempt from mandatory
disclosure. Campaign for Family Farms, 200 F.3d at 1189.

       The Farm Bureau and the Producers Council urge this court to go further and
direct the entry of injunctive relief that would prevent the EPA in its discretion from
disclosing the records. We explained in Campaign for Family Farms that normally,

                                          -17-
“an agency has discretion to disclose information within a FOIA exemption, unless
something independent of FOIA prohibits disclosure.” Id. at 1185. The associations
contend that the Privacy Act is a source of law independent of FOIA that forbids
disclosure. They rely on a provision of the Privacy Act that prevents an agency from
disclosing any record which is contained in a system of records without the prior
written consent of the individual to whom the record pertains, unless disclosure of the
record would be required under FOIA. 5 U.S.C. § 552a(b)(2). The associations also
contend that it would be arbitrary and capricious under the APA for the EPA to
release information contrary to an internal agency policy that allegedly requires
categorical withholding of information subject to Exemption 6. The EPA responds
that the cited provision of the Privacy Act does not apply to the records at issue in this
case, and that the agency has no internal policy in place that would have prohibited
disclosure if the agency had applied Exemption 6. The record was not developed,
however, concerning any internal agency policy, and the district court—having
dismissed the case for lack of standing—did not address whether injunctive relief was
appropriate on either ground asserted by the associations. We therefore remand the
case for further proceedings on this question.

                                    *       *       *

       For the foregoing reasons, the judgment of the district court is reversed, and the
case is remanded for further proceedings consistent with this opinion.
                       ______________________________




                                          -18-